DETAILED ACTION
RE: Ohtomo et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
3.	Claims 1, 3-9, 11, 14-16, 18-24, 26, 29, 47, 49, 52-56, 58 and 61-68 are pending. Claims 2, 10, 12, 13, 17, 25, 27, 28, 30-46, 48, 50-51, 57 and 59-60 are canceled. Claims 4, 19, 52-55 and 61-64 were previously withdrawn from consideration. Claims 1, 3, 15, 18 and 65 have been amended. 
4.	Applicant’s elected species CD56-/CD16+ NK cells (see applicant’s reply filed on 3/23/2018) is found free of art. Further in view of applicant’s amendments to the claims, the search has been extended to the following species: CD3+ T cell, CD4+ T cell, CD8+ T cell and the expression level of CD107a on NK cells. The following claims are rejoined for examination: 4, 19, 52-54 and 61-63.
5.	Claims 1, 3-9, 11, 14-16, 18-24, 26, 29, 47, 49, 52-54, 56, 58, 61-63 and 65-68 are under examination.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 8/24/2022 has been  considered by the examiner.

Rejections Withdrawn
7.	The rejection of claims 1, 3, 6-9, 11, 14-16, 18, 21-24, 26, 29, 47, 49-51, 56, 58-60 and 65-68 under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin. Cancer Res., 2013, 19(4): 920-8, pub. online: 1/29/2013, IDS filed on 5/10/2017), in view of Ishiguro et al. (Cancer Research, 2008, 68(23): 9832-8, IDS filed on 5/10/2017), Gluck et al. (Clin. Cancer Res., 2004, 10: 2253-2264, attached to the office action mailed on 5/15/2018), Hilbert et al. (US 2007/0258981A1, pub. date: 11/8/2007), Hatjiharissi et al. (Blood, 2007, 110(7): 2561-2564, attached to the office action mailed on 5/15/2018), further in view of Nakano et al (U.S. 2010/0248359A1, pub. date: 9/30/2010) is withdrawn in view of applicant’s amendments to the claims. 

New Grounds of Objection and Rejection
Claim Objections
8.	Claim 49 is objected to as being a substantial1duplicate of claim 3.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 3, 4,  8, 9, 11, 14-16, 18, 19, 23-24, 26, 29, 47, 49, 52-54, 56, 58, 61-63 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin. Cancer Res., 2013, 19(4): 920-8, pub. online: 1/29/2013, IDS filed on 5/10/2017), in view of Gluck et al. (Clin. Cancer Res., 2004, 10: 2253-2264, attached to the office action mailed on 5/15/2018), Hilbert et al. (US 2007/0258981A1, pub. date: 11/8/2007), Bosire et al. (AIDS Research Therapy, 2013, 10:24, pages 1-7), and Nakano et al (U.S. 2010/0248359A1, pub. date: 9/30/2010). 
Claim 1 is interpreted as comprising the following active steps:
i) measuring the number of an immunocyte or an expression level of a molecule expressed on the immunocyte in a peripheral blood sample isolated from the patient having a GPC3 expressing solid cancer before the start of anti-GPC3 antibody therapy or the patient treated with the anti-GPC3 antibody therapy, 
ii) administering the anti-GPC3 antibody to the patient when the number of the immunocyte or the expression level of the molecule expressed on the immunocyte is a predetermined value, wherein
(a) when the number of an immunocyte is the number of leukocytes, the predetermined value is larger than a particular value selected from the range from 5000 to 8000 cells/µL;
(b) when the number of an immunocyte is the number of CD3+ T cells, the predetermined value is more than a particular value selected from the range from 300 to 3000 cells/µL,
(c) when the number of an immunocyte is the number of CD4+ T cells, the predetermined value is more than a particular value selected from the range from 200 to 1500 cells/ µL,
(d) when the number of an immunocyte is the number of CD8+ T cells, the predetermined value is less than a particular value selected from the range from 50 to 300 cells/µL.

Claim 15 is interpreted as comprising the following active steps:
administering an anti-GPC3 antibody to a GPC3 expressing solid cancer patient in which the number of an immunocyte or an expression level of a molecule expressed on the immunocyte is a predetermined value, wherein
(a) when the number of an immunocyte is the number of leukocytes, the predetermined value is larger than a particular value selected from the range from 5000 to 8000 cells/µL;
(b) when the number of an immunocyte is the number of CD3+ T cells, the predetermined value is more than a particular value selected from the range from 300 to 3000 cells/µL,
(c) when the number of an immunocyte is the number of CD4+ T cells, the predetermined value is more than a particular value selected from the range from 200 to 1500 cells/ µL,
(d) when the number of an immunocyte is the number of CD8+ T cells, the predetermined value is less than a particular value selected from the range from 50 to 300 cells/µL.
	 Zhu et al. discloses phase 1 study of GC33, a novel recombinant humanized antibody against glypican-3 in patients with advanced hepatocellular carcinoma (HCC) (title and abstract), wherein GPC expression was observed in 77% of HCC samples in 20% or more of tumors cells (page 925, column 1 and Fig. 1). Median time to progression (TTP) was 26 weeks in the GPC3 high expression group and 7.1 weeks in the low expression group (abstract). Zhu et al. teaches that simultaneous development of a companion diagnostic test based on GPC3 expression would be crucial to enrich the population that benefits from GC33 treatment (page 927, column 2, para 4). The blood trough level of GC33 is 369 ± 151 µg/ml (Table 4), which is above 200 µg/ml, or 230 µg/ml. Patients having hepatocellular carcinoma (HCC) and absolute neutrophil count ≥1,500/µl were treated with GC33 antibody (page 921, right column, para 2). Zhu et al. teaches that laboratory evaluations included hematology, blood biochemistry, and natural killer (NK) cell count during and after GC33 infusions were assessed throughout the study (page 922, left column, para 2). Zhu et al. teaches that GC33 was associated with decrease in NK cells and a transient decrease of lymphocytes in peripheral blood (page 923, right column, para 1). Therefore, Zhu et al. teaches/suggests measuring/monitoring the numbers of neutrophils, lymphocytes and NK cells before, during and after GC33 treatment. Zhu et al teaches that GC33 treatment would continue until disease progression or unacceptable-drug related toxicities occurred (page 921, column 2, para 4). 
Zhu et al. does not specifically mention the minimum numbers (predetermined value) of leukocytes, CD3+ T cells, CD4+ T cells and CD8+ T cells that are required for treatment. Zhu et al. does not teach that the humanized GC33 antibody comprises a VH of SEQ ID NO:50 and a VL of SEQ ID NO:66.  Zhu does not teach that GC33 antibody is conjugated to a cytotoxic substance.
Gluck et al shows that it is routine to do a complete blood count before, during and after antibody treatment (page 2254, column 1, para 6 and page 2255, para 1). Gluck et al. teaches quantifying lymphocyte subsets and NK cells (CD16/CD56) in the peripheral blood of patients using flow cytometry analysis, and lymphocyte subsets quantified included T cells (CD3, CD4, and CD8), B-cells (CD19 and CD20), and NK cells (CD16/CD56). (page 2255, left column, para 4). 
Hilbert et al. teaches treating a human subject with anti-CD22 antibody, wherein the human subject has a blood leukocyte, monocyte, neutrophil, lymphocyte, and/or basophil count that is within the normal range for humans, or the human subject has a blood leukocyte count that is less than the normal range for humans, for example at least about 0.01, 0.05, 0.1, 0.2, 0.3, 0.4, 0.5, 0.6, 0.7, or 0.8 (10.sup.9/L) leukocytes ([0544]). Hilbert et al. teaches that normal ranges for human blood leukocytes (total) is about 3.5-10.5 x109/L), monocytes is about 0.3-0.9 x109/L, lymphocytes is about 0.9-2.9 x109/L (10.sup.9/L) ([0544]).
Bosire et al. discloses the reference (normal) ranges of CD3, CD4 and CD8 lymphocyte subsets in healthy subjects (see Table 1 reproduced here). 

    PNG
    media_image1.png
    201
    813
    media_image1.png
    Greyscale

Nakano et al. teaches the anti-glypican 3 (GPC3) antibody, GC33, as a preferred anti-cancer agent, exhibits a strong ADCC activity and a strong CDC activity (paragraph [0224]). Nakano et al. further teaches humanized GC33 antibodies, wherein one humanized GC33 antibody comprises a VH of SEQ ID NO: 90 (para [0216]), and/or a VL of SEQ ID NO: 205 (para [0220]). The amino acid sequences of SEQ ID NOs: 90 and 205 are 100% identical to instant SEQ ID NOs: 50 and 66, respectively (see sequence alignments Exhibit C and D attached to the office action mailed on 5/15/2018). Nakano et al. also teaches that anti-GPC3 antibodies having an ADCC activity or a CDC activity at the same level as GC33 can also be used as anti-cancer agents (para [0026], [0081], and [0085]). The antibody may be conjugated to a toxin ([0090]).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhu to select patients having the numbers of leukocytes, CD3+ T cells, CD4+ T cells and CD8+ T cells within the normal range for GC33 treatment or continuation of GC33 treatment in view of Gluck, Hilbert and Bosire. One of ordinary skill in the art would have been motivated to do so because Zhu et al. teaches that GC33 treatment was associated with decrease in NK cells and a transient decrease of lymphocytes in peripheral blood (page 923, right column, para 1), and Hilbert et al. teaches treating a human subject having a blood leukocyte, monocyte, neutrophil, lymphocyte, and/or basophil count that is within the normal range for humans with antibody ([0544]). When claimed ranges overlap or lie within prior-art ranges, a prima facie case of obviousness exists. Hilbert et al. teaches that normal ranges for human blood leukocytes (total) is about 3.5-10.5 x109/L), which meets the limitations of a predetermined value that is larger than a particular value selected from the range 5000-8000, or 5000-7000 for leukocytes as recited in the claims. Bosire et al. teaches normal ranges for CD3+ T cells is 614-2685, which meets the limitations of a predetermined value that is larger than a particular value selected from the range from 300-3000, 300-2500, or 350-2000 cells/µL recited in the claims. Bosire et al. teaches normal ranges for CD4+ T cells is 343-1493, which meets the limitations of a predetermined value that is larger than a particular value selected from the range from 200-1500 or 250-700 cells/µL recited in the claims. Bosire et al. teaches normal ranges for CD8+ T cells is 187-1139, which meets the limitations of a predetermined value that is less than a particular value selected from the range from 50-300 or 75-275 cells/µL recited in the claims. Furthermore, reduced leukocyte and  lymphocytes counts often correlate to impaired immune function and thus less treatment efficacy. One of ordinary skill in the art would have been motivated to allow the lymphocyte count to rebuild (to allow recovery of the patient’s lymphocyte count) prior to repeat treatment with antibody. One of ordinary skill in the art would have had a reasonable expectation of success because determining the numbers of leukocyte and lymphocyte subset was conventional as evidenced by Gluck, Hilbert and Bosire.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhu to use the antibodies or immunotoxins thereof disclosed by Nakano for treating cancer in view of Nakano. One of ordinary skill in the art would have been motivated to do so because Nakano et al. teaches that humanized anti-GPC3 antibodies having an ADCC activity or a CDC activity at the same level as GC33 can also be used as anticancer agents (paragraph [0085]). One of ordinary skill in the art would have had a reasonable expectation of success because Nakano et al. teaches that their humanized GC33 antibodies have same binding affinity, same ADCC and CDC activities as compared to GC33 antibodies. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.

11.	Claims 1, 6,  8, 9, 11, 14-16, 21, 23-24, 26, 29, 47, 56 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin. Cancer Res., 2013, 19(4): 920-8, pub. online: 1/29/2013, IDS filed on 5/10/2017), in view of Ishiguro et al. (Cancer Research, 2008, 68(23): 9832-8, IDS filed on 5/10/2017), Fischer et al. (Experimental Hematology, 2006, 34: 753-759), and Nakano et al (U.S. 2010/0248359A1, pub. date: 9/30/2010). 
Claim 1 is interpreted as comprising the following active steps:
i) measuring the number of an immunocyte or an expression level of a molecule expressed on the immunocyte in a peripheral blood sample isolated from the patient having a GPC3 expressing solid cancer before the start of anti-GPC3 antibody therapy or the patient treated with the anti-GPC3 antibody therapy, 
ii) administering the anti-GPC3 antibody to the patient when the number of the immunocyte or the expression level of the molecule expressed on the immunocyte is a predetermined value, wherein
(g) when the expression level of a molecule expressed on the immunocyte is the expression level of CD107a on NK cells that were exposed to the anti-GPC3 antibody and a target cell relative to the expression level of CD107a on NK cells that were exposed to the target cell in the absence of the anti-GPC3 antibody, the predetermined value is greater than a particular value selected from the range from 10 to 60%.

Claim 15 is interpreted as comprising the following active steps:
administering an anti-GPC3 antibody to a GPC3 expressing solid cancer patient in which the number of an immunocyte or an expression level of a molecule expressed on the immunocyte is a predetermined value, wherein
(g) when the expression level of a molecule expressed on the immunocyte is the expression level of CD107a on NK cells that were exposed to the anti-GPC3 antibody and a target cell relative to the expression level of CD107a on NK cells that were exposed to the target cell in the absence of the anti-GPC3 antibody, the predetermined value is greater than a particular value selected from the range from 10 to 60%;

The teachings of Zhu have been discussed above.
Zhu et al. does not teach detecting the expression level of CD107a on NK cells and continue to treat patient with GC33 when an expression level of CD107a on NK cells is a predetermined value, when the expression level of a molecule expressed on the immunocyte is the expression level of CD107a on NK cells that were exposed to the anti-GPC3 antibody and a target cell relative to the expression level of CD107a on NK cells that were exposed to the target cell in the absence of the anti-GPC3 antibody, the predetermined value is greater than a particular value selected from the range from 10 to 60%. Zhu et al. does not teach that the NK cells were exposed to the target cell and the anti-GPC3 antibody or to the target cell in the absence of the anti-GPC3 antibody in vitro. Zhu et al. does not teach that the humanized GC33 antibody comprises a VH of SEQ ID NO:50 and a VL of SEQ ID NO:66.  Zhu does not teach that GC33 antibody is conjugated to a cytotoxic substance.
Ishiguro et al. teaches that the antitumor activity of humanized GC33 (hGC33) is mainly attributable to ADCC and in human, natural killer cell medicated ADCC is one possible mechanism of the antitumor effects by GC33 (abstract). 
Fischer et al. teaches detecting CD107a as a marker for NK-cell degranulation to characterize and quantify peripheral blood natural killer (NK) cells mediating ADCC in vitro and in vivo (abstract). Fischer teaches that the CD107a assay may be useful for predicting treatment responses of individual patients and may help find the optimal dosage and timing for treatment with mAb (monoclonal antibody) (abstract). Fischer et al. teaches that the NK cells were exposed to the target cell and the antibody, or the target cell in the absence of the antibody in vitro (page 754, column 1, last paragraph).
Nakano et al. teaches the anti-glypican 3 (GPC3) antibody, GC33, as a preferred anti-cancer agent, exhibits a strong ADCC activity and a strong CDC activity (paragraph [0224]). Nakano et al. further teaches humanized GC33 antibodies, wherein one humanized GC33 antibody comprises a VH of SEQ ID NO: 90 (para [0216]), and/or a VL of SEQ ID NO: 205 (para [0220]). The amino acid sequences of SEQ ID NOs: 90 and 205 are 100% identical to instant SEQ ID NOs: 50 and 66, respectively (see sequence alignments Exhibit C and D attached to the office action mailed on 5/15/2018). Nakano et al. also teaches that anti-GPC3 antibodies having an ADCC activity or a CDC activity at the same level as GC33 can also be used as anti-cancer agents (para [0026], [0081], and [0085]). The antibody may be conjugated to a toxin ([0090]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have detected the expression level of CD107a on NK cells before and after the GC33 antibody treatment in view of Zhu, Ishiguro, and Fischer. One of ordinary skill in the art would have been motivated to do so because Zhu et al. teaches that GC33 was associated with decrease in NK cells and a transient decrease of lymphocytes in peripheral blood (page 923, right column, para 1), Ishiguro et al. teaches that the antitumor activity of humanized GC33 (hGC33) is mainly attributable to ADCC, and NK cell medicated ADCC is one possible mechanism of the antitumor effects by GC33 (abstract), and Fischer et al. teaches that CD107a is a marker for NK-cell degranulation and can be used to characterize and quantify peripheral blood natural killer (NK) cells mediating ADCC in vitro and in vivo (abstract), and further teaches that the CD107a assay may be useful for predicting treatment responses of individual patients and may help find the optimal dosage and timing for treatment with mAb (abstract). One of ordinary skill in the art would have had a reasonable expectation of success because Fischer et al. teaches methods of detecting the expression level of CD107a on NK cells.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated patients when an expression level of CD107a on NK cells is a predetermined value, when the expression level of a molecule expressed on the immunocyte is the expression level of CD107a on NK cells that were exposed to the anti-GPC3 antibody and a target cell relative to the expression level of CD107a on NK cells that were exposed to the target cell in the absence of the anti-GPC3 antibody, the predetermined value is greater than a particular value selected from the range from 10 to 60% in view of Fischer et al. One of ordinary skill in the art would have been motivated to do so because Zhu et al. teaches that GC33 was associated with decrease in NK cells and a transient decrease of lymphocytes in peripheral blood (page 923, right column, para 1), and Fischer teaches a positive correlation between the expression level of CD107a on NK cells and the amount of ADCC (treatment response).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the antibodies or immunotoxins thereof disclosed by Nakano for treating cancer in view of Nakano. One of ordinary skill in the art would have been motivated to do so because Nakano et al. teaches that humanized anti-GPC3 antibodies having an ADCC activity or a CDC activity at the same level as GC33 can also be used as anticancer agents (paragraph [0085]). One of ordinary skill in the art would have had a reasonable expectation of success because Nakano et al. teaches that their humanized GC33 antibodies have same binding affinity, same ADCC and CDC activities as compared to GC33 antibodies. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.

12.	Claims 1, 6-9, 11, 14-16, 21-24, 26, 29, 47, 56 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Clin. Cancer Res., 2013, 19(4): 920-8, pub. online: 1/29/2013, IDS filed on 5/10/2017), in view of Ishiguro et al. (Cancer Research, 2008, 68(23): 9832-8, IDS filed on 5/10/2017), Fischer et al. (Experimental Hematology, 2006, 34: 753-759), Nakano et al (U.S. 2010/0248359A1, pub. date: 9/30/2010), and further in view of Hatjiharissi et al. (Blood, 2007, 110(7): 2561-2564, attached to the office action mailed on 5/15/2018).
The teachings of Zhu, Ishiguro, Fischer and Nakano have been discussed above as they apply to claims 1, 6, 8, 9, 11, 14-16, 21, 23-24, 26, 29, 47, 56 and 65-68.
Zhu et al. does not teach that the patient has a polymorphism resulting in a homozygous or heterozygous Val at amino acid residue 158 of Fc[Symbol font/0x67]RIIIA.
	Hatjiharissi et al. teaches that rituximab-mediated ADCC activity was observed to correlate with the number of cell surface CD16 receptors (Figure 2D). Hatjiharissi et al. teaches that individuals expressing at least one valine at Fc[Symbol font/0x67]RIIIa-158 might have better clinical outcomes due to increased CD16 expression, rituximab binding, and rituximab-mediated ADCC (abstract). Hatjiharissi et al. teaches that the absolute number of CD16 receptors per NK cell was significantly higher in donors who expressed at least one valine at Fc[Symbol font/0x67]RIIIa-158 (i.e. were either V/V or V/F) versus F/F (P =.029; Figure 1B). Hatjiharissi et al. teaches that increased natural killer cell expression of CD16 (also known as Fc[Symbol font/0x67]RIIIA), augmented binding and ADCC activity to rituximab among individuals expressing the Fc[Symbol font/0x67]RIIIa-158 V/V and V/F polymorphism (title). Hatjiharissi et al. teaches ADCC assays, the assay comprises exposing NK cells to the target cells and the antibody or to the target cells in the absence of the antibody in vitro (page 2562, column 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected and treated the patients having a polymorphism resulting in a homozygous or heterozygous Val at amino acid residue 158 of Fc[Symbol font/0x67]RIIIA in view of Hatjiharissi. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Ishiguro et al. teaches that the antitumor activity of humanized GC33 (hGC33) is mainly attributable to ADCC, and NK cell medicated ADCC is one possible mechanism of the antitumor effects by GC33 (abstract), and Hatjiharissi et al. teaches that individuals expressing at least one valine at Fc[Symbol font/0x67]RIIa-158 might have better clinical outcomes due to increased CD16 expression, rituximab binding and rituximab-mediated ADCC (abstract). 

Conclusion
13.	No claims are allowed. Claims 5 and 20 are objected to as being dependent from a rejected claim. All other claimed are rejected.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643